McMurray, Presiding Judge.
Defendant was charged, via accusation, with abandoning his two minor children, OCGA § 19-10-1. Defendant filed a motion to dismiss the accusation, asserting the general grounds. The trial court denied the motion to dismiss and this direct appeal followed. Held:
The overruling of defendant’s motion to dismiss the accusation, which leaves the case pending for trial, is not a final judgment from which appeal can be taken, absent a certificate of immediate review. OCGA § 5-6-34; Partain v. State, 138 Ga. App. 171, 172 (225 SE2d 736). Consequently, since defendant has not complied with the interlocutory appeal procedure prescribed by OCGA § 5-6-34 (b), this appeal must be dismissed.

Appeal dismissed.


Carley, C. J., and Beasley, J., concur.

*436Decided April 10, 1989
Rehearing denied May 4, 1989
Jimmy A. Boyd, pro se.
Gerald N. Blaney, Jr., Solicitor, for appellee.